Citation Nr: 9910785	
Decision Date: 04/19/99    Archive Date: 04/30/99

DOCKET NO.  96-19 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left hip injury with traumatic arthritis, currently assigned 
a 40 percent evaluation.

2.  Entitlement to an increased rating for a low back 
disability, classified as a postural deformity, currently 
assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and P. W.



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1960 to 
March 1963.

This case matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which 
confirmed a 40 percent rating for residuals of a left hip 
injury with traumatic arthritis and increased an evaluation 
for a low back disability, classified as a postural 
deformity, from 10 percent to 20 percent, effective April 25, 
1995.  The Board remanded this case in October 1997 in order 
to afford the appellant a hearing before the Travel Board.  
The case has been returned for further appellate review.

In a Form 21-4138 filing dated in December 1998, the 
appellant raised the issues of service connection for right 
knee disability and degenerative disc disease of the 
lumbosacral spine, as well as a claim for entitlement to a 
total disability rating for compensation on the basis of 
individual unemployability (TDIU).  These claims are referred 
to the RO for appropriate action.


REMAND

During his appearance before the undersigned in December 
1998, the appellant testified to pain and weakness upon use 
of both his left hip and low back.  His June 1995 VA 
orthopedic examination report does not address the extent of 
his functional impairment, such as objective evidence of 
pain, weakness and fatigability, attributable to his service 
connected left hip disability and postural deformity, as 
required by Deluca v. Brown, 8 Vet.App. 202 (1995).  
Additionally, the Board notes that his physical examination 
revealed a diagnosis of degenerative arthritis of the left 
hip, but there was no finding of ankylosis of the hip as 
indicated in three previous VA examinations.  In view of his 
testimony involving complaint of functional loss of use of 
the hip and back upon use, the Board is of the opinion that 
he should be afforded current VA examination to determine the 
nature and severity of the service connected hip and back 
disabilities.

Accordingly, this case is REMANDED for the following action:

1.  The RO should take the necessary steps to 
obtain current records, both inpatient and 
outpatient, of the appellant's treatment for hip 
and back disability at VA in Fort Meyers, Florida.

2.  Following the receipt of any additional 
records, the appellant should be afforded VA 
orthopedic examination for the purpose of 
determining the nature and severity of all 
manifestations of the service connected hip 
disability, as well as all manifestations of his 
back disability which are considered as secondary 
to his service connected hip disability.  The 
examiner is requested to comment upon any 
favorable or unfavorable ankylosis of the hip, if 
any.  The examiner is also requested to 
specifically identify all residual back disability 
which is, or is not, considered as secondary to 
his service connected hip disability.  In addition 
to addressing the range of motion of the 
appellant's hip and lumbar spine, the examiner is 
requested to specifically address the extent of 
impaired function and functional loss within the 
analytical framework set forth in DeLuca v. Brown, 
8 Vet.App. 202 (1995) (medical examination must 
comply with requirements of 38 C.F.R. §§ 4.40 and 
4.45 which, in addition to the schedular criteria, 
require the examiner to express opinion on whether 
pain could significantly limit functional ability 
on motion during use with acute flare-ups of 
disability and in terms of the degree of 
additional range-of-motion loss due to weakened 
movement, excess fatigability, or incoordination).  
The claims folder and a copy of this remand should 
be made available to the examiner.

3.  If the appellant fails to report for VA 
examination, the RO should notify him of the 
requirements of 38 C.F.R. § 3.655 and give him the 
opportunity to explain any good cause for missing 
the examination.

4.  Following completion of the foregoing, the RO 
must review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate corrective 
action is to be implemented.

5.  Following the completion of the above, the RO 
should readjudicate the claims, considering all 
relevant schedular criteria.  Consideration of 
evaluations for the service-connected hip and back 
disability under 38 C.F.R. §§ 4.40 and 4.45 is 
requested and, therefore, must be addressed on 
readjudication.  If any benefit sought on appeal, 
for which a notice of disagreement has been filed, 
remains denied, the appellant and his 
representative should be furnished a Supplemental 
Statement of the Case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









